Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
             DETAILED ACTION
This office action is in response to the communication filed on 11/11/2020. Claims 14-26 are pending in the application. Claims 14-26 have been rejected.  
      Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
   Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US 2013/0117578 A1 (hereinafter Ihle et al)
Regarding claim 14, Ihle et al  teaches a computing device (figure 1.100: system; arithmetic unit), comprising: 
at least one processor core configured to execute a first computer program (note para. [0004], [0014]- [0015]: execution control unit for using program/ firmware; and [0022]-[0023]: CPU); 

wherein the computing device is configured to access a memory device (note para. [0004], [0023]: memory device/ blocks) in order to load the first computer program (note para. [0004], [0023]: memory blocks comprising program codes; firmware), the computing device being configured to transmit a first control command, which characterizes the first computer program and/or a memory area of the memory device associated with the first computer program (note para. [0004], [0029], [0031]: write module transmits module transmits the memory address and the memory length of the respective block to security module regarding authentication check of the memory codes/ area; examiner interprets the memory address and the memory length of the respective block associated with program codes/ firmware as control command; see also para. [0014]: control unit), to at least one cryptography module ([0024], [0036]: security module), the cryptography module being configured to check the first computer program or the memory area of the memory device associated with the first computer program, characterized by the first control command (note para. [0004], [0008], [0024], [0036]: security module for comparing authentication codes/ hash values), and the computing device being configured to execute the first computer program (note para. [0004], [0023]-[0024]: authentication of program codes/ memory blocks before their use/ execution)
Regarding claim 15, Ihle et al  teaches the computing device wherein the computing device is configured to receive a response of the cryptography module to the first control command or to read out the response from the cryptography module, the response including information concerning a result of the check of the first computer program or of the memory area of the memory device associated with the first computer program, characterized by the control command (note para. [0029], [0031], [0036]: communication between write module and security module during authentication of program codes; see also para. [0024]:  a secure memory area 162 for packing  an address memory block, in which an authentication code for authentication code memory table 120, a memory address and a memory length are stored; examiner interprets the memory address and the memory length of the respective block associated with program codes/ firmware as control command)
Regarding claim 16, Ihle et al teaches the computing device wherein the computing device is configured to execute the first computer program directly after transmitting the first control command to the cryptography module without waiting for a response of the cryptography module to the first control command and/or without reading out the response from the cryptography module (note para. [0027]: examiner interprets that terminating the method in a step 204 upon authentication result implies that execution of program code was started without waiting for response/ checking of the authentication code)
Regarding claim 18, Ihle et al teaches the computing device as recited in claim 15, wherein the computing device is configured to control an operation of the computing device as a function of the response (note para. [0004], [0014]: program codes for carrying out functionalities)
Regarding claim 19, Ihle et al teaches the computing device as recited in claim 14, wherein a) the memory device is integrated into the computing device, and/or b) the memory device is provided externally to the computing device (note para. [0004], [0023] - [0024]: memory blocks 131, 132 etc. to be verified; and writing module 150 can be external)
Regarding claim 20, Ihle et al teaches a method for operating a computing device (figure 1.100: system; arithmetic unit) that includes at least one processor core configured to execute a first computer program (note para. [0004], [0015]: execution control unit for using program/ firmware; and [0022]-[0023]: CPU), the computing device being configured to access a memory device to load the first computer program, the method comprising the following steps: 
transmitting, by the computing device, a first control command which characterizes the first computer program and/or a memory area of the memory device associated with the first computer program, to at least one cryptography module (note para. [0004], [0029], [0031]: write module transmits module transmits the memory address and the memory length of the respective block to security module regarding authentication check of the memory codes/ area; examiner interprets the memory address and the memory length of the respective block associated with program codes/ firmware as control command; see also para. [0014]: control unit), the cryptography module being configured to check the computer program or the memory area of the memory device associated with the first computer program, characterized by the control command (note para. [0004], [0008], [0024], [0036]: security module for comparing authentication codes/ hash values); and
 executing, by the computing device, the first computer program (note para. [0004], [0023]-[0024]: authentication of program codes/ memory blocks before their use/ execution)
Regarding claim 21, Ihle et al teaches the method as recited in claim 20, further comprising: receiving, by the computing device, a response of the cryptography module to the first control command or reading out, by the computing device, the response from the cryptography module, the response including information concerning a result of the check of the computer program or of the memory area of the memory device associated with the first computer program, characterized by the control command (note para. [0029], [0031], [0036]: communication between write module and security module during authentication of program codes; see also para. [0024]:  a secure memory area 162 for packing  an address memory block, in which an authentication code for authentication code memory table 120, a memory address and a memory length are stored; examiner interprets the memory address and the memory length of the respective block associated with program codes/ firmware as control command)
Regarding claim 22, Ihle et al teaches the method as recited in claim 20, wherein the computing device executes the first computer program directly after transmitting the first control command to the cryptography module (note para. [0024], [0036]: security module) without waiting for a response of the cryptography module to the first control command and/or without reading out the response from the cryptography module (note para. [0027]: examiner interprets that terminating the method in a step 204 upon authentication result implies that execution of program code was started without waiting for response/ checking of the authentication code)
Regarding claim 23, Ihle et al teaches a cryptography module for at least one computing device, the cryptography module configured to: receive from the computing device a first control command that characterizes a first computer program and/or a memory area of the memory device associated with the first computer program (note para. [0004], [0029], [0031]: transmits/ receives the memory address and the memory length of the respective block to security module regarding authentication check of the memory codes/ area); and check the computer program and/or the memory area of the memory device associated with the first computer program, characterized by the first control command (note para. [0004], [0008], [0024], [0036]: security module for comparing authentication codes/ hash values)
Regarding claim 24, Ihle et al teaches the cryptography module (note para. [0024], [0036]: security module) wherein the cryptography module configured to ascertain a response to the first control command, the response including information concerning a result of the check of the computer program and/or of the memory area of the memory device associated with the first computer program, characterized by the control command (note para. [0024], [0029], [0036]: security module for comparing authentication codes/ hash values; transmits the memory address and the memory length of the respective block to security module regarding authentication check of the memory codes/ area)

		                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0117578 A1 (hereinafter Ihle et al)  in view of US 2008/0141042 A1 (hereinafter Lo)
Regarding claim 17, Ihle et al fails to teach expressly the computing device wherein the computing device is  designed to wait a response of the cryptography module to the first control command and/or to read out the response from the cryptography module, and to execute the first computer program only after the response is received and/or read out.
However, Lo teaches the computing device wherein the computing device is designed to wait a response of the cryptography module to the first control command and/or to read out the response from the cryptography module, and to execute the first computer program only after the response is received and/or read out (note para. [0013]: b) verifying if an identification code exclusive for the memory card is authentic; c) loading a content protection program from the memory card if the identification code is authentic)
Lo and Ihle et al are analogous art because they are from the same field of secure content loading from a memory device. Therefore, at the time of filing of the invention, it would have been obvious to a person of ordinary skill in art to modify Ihle et al device  to include features of wherein the computing device is  designed to wait a response of the cryptography module to the first control command and/or to read out the response from the cryptography module, and to execute the first computer program only after the response is received and/or read out taught by Lo in order to provide users with an alternative mechanism for securely loading program data from a memory device (note Lo, para. [0002], [0013])

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0117578 A1 (hereinafter Ihle et al)  in view of  US 2016/0241404 A1 (hereinafter Shokrollahi et al)
Regarding claim 25, Ihle et al teaches the cryptography module as recited in claim 23, wherein the cryptography module is configured to carry out the check of the at least one computer program or memory area using (note para. [0004], [0024], [0036])
Ihle et al fails to teach expressly checking of the at least one computer program or memory area using a cipher-based message authentication code.
However, Shokrollahi et al teaches checking of the at least one computer program or memory area using a cipher-based message authentication code (note para. [0059]: a message authentication code (MAC), for example a cipher-based MAC (CMAC), is used)
Shokrollahi et al and Ihle et al are analogous art because they are from the same field of secure content loading from a memory device. Therefore, at the time of filing of the invention, it would have been obvious to a person of ordinary skill in art to modify Ihle et al device  to include features of checking of the at least one computer program or memory area using a cipher-based message authentication code taught by Shokrollahi et al  in order to provide users with an efficient and well-known mechanism for checking/ authenticating  program codes using a cipher-based message authentication code (note Shokrollahi et al , para. [0059])

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0117578 A1 (hereinafter Ihle et al)  in view of  US 2019/0250900 A1 (hereinafter Troia et al)
Regarding claim 26, Ihle et al teaches a system, comprising: 
at least one computing device (figure 1.100: system; arithmetic unit)  including at least one processor core configured to execute a first computer program (note para. [0004], [0014]- [0015]: execution control unit for using program/ firmware; and [0022]-[0023]: CPU), wherein the computing device is configured to access a memory device to load the first computer program, the computing device being configured to transmit a first control command, which characterizes the first computer program and/or a memory area of the memory device associated with the first computer program, to at least one cryptography module (note [0024], [0036]: security module), the cryptography module being configured to check the first computer program or the memory area of the memory device associated with the first computer program, characterized by the first control command (note para. [0004], [0008], [0024], [0036]: security module for comparing authentication codes/ hash values), and the computing device being configured to execute the first computer program (note para. [0004], [0023]-[0024]: authentication of program codes/ memory blocks before their use/ execution); 
the memory device (note para. [0004], [0023]: memory device/ blocks); and
at least one cryptography module (note [0024], [0036]: security module)  configured to receive from the computing device the first control command (note para. [0004], [0029], [0031]: write module transmits module transmits the memory address and the memory length of the respective block to security module regarding authentication check of the memory codes/ area; examiner interprets the memory address and the memory length of the respective block associated with program codes/ firmware as control command; see also para. [0014]: control unit); and
check the computer program and/or the memory area of the memory device associated with the first computer program, characterized by the first control command (note para. [0004], [0008], [0024], [0036]: security module for comparing authentication codes/ hash values)
Ihle et al  fails to teach expressly wherein the memory device and the at least one cryptography module are situated on the same semiconductor substrate.
However, Troia et al teaches wherein the memory device and the at least one cryptography module are situated on the same semiconductor substrate (note figure 2; controller 152 including 2.202: cryptographic engine; and 2.206: memory; see also para. [0074], [0083]: SoC or integrated circuit as controller)
Troia et al and Ihle et al are analogous art because they are from the same field of secure content loading from a memory device. Therefore, at the time of filing of the invention, it would have been obvious to a person of ordinary skill in art to modify Ihle et al device  to include features of wherein the memory device and the at least one cryptography module are situated on the same semiconductor substrate taught by Troia et al in order to provide users with an efficient and secure mechanism for  implementing an integrated computing system including dedicated  memory and cryptographic module  (note Troia et al, para. [0028], [0074])

              Conclusion
A shortened statutory period for response to this action is set to expire in 3 (Three) months and 0 (Zero) days from the mailing date of this letter. Failure to respond within the period for response will result in ABANDOMENT of the application (see 35 U.S.C 133, M.P.E.P 710.02(b)). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 8:30 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jung (Jay) Kim, can be reached on 571-272-3804. The RightFax number for faxing directly to the examiner is 571-273-3551. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:// www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494